Citation Nr: 1116923	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-43 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Parkinsonism and truncal ataxia.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to January 1990 and from March 2003 to August 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A Notice of Disagreement was received in August 2009, a Statement of the Case was issued in July 2010, and a Substantive Appeal was received in August 2010.

Additionally, the Winston-Salem, North Carolina RO has processed this case since the July 2009 rating decision of the Huntington, West Virginia RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that Parkinsonism and truncal ataxia were incurred due to his exposure to chemicals during service, including exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina. 

With regard to chemically contaminated drinking water, the Veteran's DD Form 214 reflects that he was stationed at Camp LeJeune, North Carolina.  The Board acknowledges that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune, North Carolina, in the early to mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  In June 2009, the National Research Council of the National Academies of Science released a report which found that scientific evidence for any health problems from past water contamination is limited.

Private treatment records from Durham Medical Center dated in April 2007 reflect that the Veteran was assessed with ataxia.  In June 2007, the Veteran was assessed with Parkinsonism.  

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

The evidence of record reflects that the Veteran had Parkinsonism and ataxia in 2007 and was potentially exposed to chemically contaminated water while stationed at Camp LeJeune, North Carolina.  Although the evidence of record does not specifically indicate that the Veteran's Parkinsonism and ataxia may be associated with the Veteran's duty at Camp LeJeune, the Board finds that a VA clinical opinion would be useful.  Specifically, the Board finds that an opinion with regard to the etiology of the Veteran's Parkinsonism and ataxia would be helpful to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination to ascertain the nature and etiology of any current Parkinsonism and truncal ataxia. The claims folders must be made available to and be reviewed by the examiner.  The examination report should reflect that the claims folders were reviewed.

After examining the Veteran and reviewing the claims folders, the examiner should proffer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed Parkinsonism and truncal ataxia is related to an incident of the Veteran's active duty service, including his reported ingestion of contaminated water at Camp Lejeune.

The examiner should provide a full rationale with respect to any stated medical opinions.

2.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


